Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-13-00249-CV
                                           No. 04-13-00250-CV

    The STATE of Texas for the Best Interest and Protection of B.C. as a Mentally Ill Person

                         From the Probate Court No. 1, Bexar County, Texas
                           Trial Court No. 2013MH0904 & 2013MH0849
                         Honorable Polly Jackson Spencer, Judge Presiding 1

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s orders are AFFIRMED.

        SIGNED July 10, 2013.


                                                       _____________________________
                                                       Sandee Bryan Marion, Justice




1
 The Honorable Polly Jackson Spencer is the presiding judge of the Probate Court No. 1 of Bexar County. However,
Associate Judge Oscar Kazen presided over B.C.’s temporary commitment hearing and administration of psychoactive
medication hearing and signed both orders in this case.